Citation Nr: 9926765	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  98-05 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased disability rating for the 
residuals of a left foot injury, currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel





INTRODUCTION

The veteran had active duty from August 1944 to April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision 
rendered by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Milwaukee, Wisconsin, which denied 
an increased disability rating for the veteran's service-
connected residuals of a left foot injury, currently rated as 
30 percent disabling.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's residuals of left foot injury are 
manifested by the partial amputation of the veteran's great 
toe, with removal of the metatarsal head.

3.  The veteran's residuals of left foot injury are also 
manifested by the amputation of the 2nd toe, described as a 
disarticulation of the second metatarsophalangeal joint 
(without metatarsal involvement), which is productive of a 
moderate foot injury, independent of the left great 
amputation.


CONCLUSION OF LAW

The schedular criteria for a 40 percent disability rating for 
the residuals of a left foot injury have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.951(b), 
4.1-4.14, 4.40, 4.45, 4.68, 4.71a, Diagnostic Codes 5171, 
5284 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under the laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The veteran is appealing 
the original assignments of disability rating following 
awards of service connection, and, as such, the claims for 
the increased ratings are well grounded.  38 U.S.C.A. 
§ 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995). 

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
evidence of record includes the veteran's service medical 
records, VA examination reports, VA hospital summaries, and 
written statements.  The Board finds that all relevant facts 
have been properly developed, and that all evidence necessary 
for an equitable resolution of the issue on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  

Pursuant to a May 1946 rating decision, the veteran was 
initially granted service connection for the residuals of a 
left foot injury, and assigned a 20 percent disability 
rating.  In accordance with a December 1946 rating decision, 
the veteran's disability rating for his left foot injury 
residuals was increased to 30 percent.  Various rating 
decisions during the period August 1963 through April 1973 
temporarily increased the veteran's disability rating to 100 
percent in order to cover periods of hospitalization.  The 
veteran's disability rating has remained at 30 percent since 
June 1973.  

The Board notes that the veteran's 30 percent disability 
rating for the residuals of a left foot injury has been 
continuously in effect for more than twenty years.  Thus, 
this disability rating is protected and cannot be reduced 
except under certain circumstances (which are not shown to be 
present in this case).  38 C.F.R. § 3.951(b) (1998).

A June 1997 VA general medical examination report recounted 
the veteran's history of amputations to the left great toe 
and 2nd toe, and the veteran's complaints of numbness and 
constant burning pain over the distal medial aspect of the 
left foot in the region of the amputation site.  It was noted 
that the veteran did not complain of any functional loss, and 
that he was able to ambulate several miles.  Objectively, 
there was an absence of the 1st and 2nd toes, and there was 
significant callus built up over the plantar aspect of the 
second and third metatarsal head regions, but there was no 
tenderness or metatarsalgia in this area.  The skin was 
intact throughout the amputation sites.  A contemporaneous X-
rays report was noted to reveal an amputation at the first 
metatarsal at mid shaft, and a disarticulation at the second 
metatarsophalangeal joint.  The impressions were as follows: 
"[s]tatus post shrapnel wound injury to the left foot with 
resulting need for second [metatarsophalangeal] 
disarticulation and first partial ray amputation;" and 
"[n]eurogenic pain secondary to left foot shrapnel wound 
injury."

An August 1997 VA general medical examination report also 
recited the veteran's history of amputations to the left 
great toe and 2nd toe, and the veteran's complaints of a 
constant, severe burning pain over the distal medial aspect 
of the left foot in the region of the amputation site.  There 
was no tenderness to palpation and he ambulated as far as he 
desired without a cane, but he did have accompanying pain, 
which had resulted in a reduction of his activity level.  The 
amputation sites were well healed and there was no evidence 
of tissue swelling or erythema, but a slight decrease in 
sensation was observed on the dorsum of the skin flap.  The 
veteran was able to stand independently, maintain his arch, 
and was able to ambulate without any noticeable limp or 
abnormality.  The examiner noted that the veteran "has 
adapted very well to" his left foot injury residuals, even 
though he experiences neurogenic pain to the area of 
amputation.

The remaining evidence consists of the veteran's written 
statements, in which he contends that he is entitled to a 40 
percent disability rating because his service-connected left 
foot injury has worsened, by causing him to experience a very 
uncomfortable constant burning pain, and which limits his 
ability to walk.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

With regard to the particular issue at bar, the Board must 
also adhere to the "amputation rule" enunciated in 
38 C.F.R. § 4.68, which states that "[t]he combined ratings 
for disabilities of an extremity shall not exceed the rating 
for the amputation at the elective level, were amputation to 
be performed."  Since the schedular criteria provides for a 
maximum 40 percent disability for the amputation of a foot 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5165, the Board 
notes the veteran cannot be assigned a disability rating in 
excess of 40 percent for his service-connected left foot 
residuals.  38 C.F.R. § 4.68.

A review of the record shows the veteran's residuals of a 
left foot injury is rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5284, which provides for the assignment of a 30 percent 
disability rating for severe foot injuries, a 20 percent 
disability rating for moderately severe foot injuries, and 10 
percent disability rating for moderate foot injuries.  

The Board finds, however, that with regard to the amputation 
of the great toe at mid-shaft of the metatarsal - resulting 
in the removal of the metatarsal head - the veteran is more 
appropriately rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5171, which provides a 30 percent disability rating for a 
great toe amputation with removal of the metatarsal head.  


Concerning the amputation of the second toe, identified as a 
disarticulation of the second metatarsophalangeal joint, the 
application of 38 C.F.R. § 4.71a, Diagnostic Code 5172 is 
appropriate in the first instance.  However, as there is no 
loss of the metatarsal head of the second toe, the assignment 
of a compensable disability rating under this Diagnostic Code 
is precluded.  Nonetheless, the Board does find that the 
evidence of record demonstrates that the disability 
afflicting the second toe is significant enough, in its own 
right, to be considered a moderate foot injury under the 
aforementioned Diagnostic Code 5284, thus warranting the 
assignment of a 10 percent disability rating, separate from 
the 30 percent rating already in effect for the great toe 
amputation.

As the effect of this decision is to increase the veteran's 
disability rating to 40 percent for his residuals of a left 
foot injury, thus affording the veteran the maximum 
disability rating under the schedular criteria pursuant to 
the amputation rule of 38 C.F.R. § 4.68, further analysis of 
the veteran's service-connected disability under the 
schedular criteria is not warranted. 

In reaching this decision, the Board has also considered the 
history of the veteran's disability, as well as the current 
clinical manifestations and the effect this disability may 
have on the earning capacity of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2.  In addition, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered whether or not they were 
raised by the veteran as required by the holding of the Court 
in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (1998).   
In the instant case, however, there has been no assertion or 
showing that the disability under consideration has caused 
marked interference with employment, necessitated frequent 
periods of hospitalization or otherwise renders impracticable 
the application of the regular schedular standards.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash, at 227 (1995).



ORDER

A 40 percent disability rating for the residuals of a left 
foot injury is granted, subject to the laws and regulations 
governing monetary awards.



		
	TRESA M. SCHLECHT 
	Acting Member, Board of Veterans' Appeals



 

